Citation Nr: 1041662	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-01 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a genitourinary 
disability (claimed as infertility).

3.  Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1987 to October 1994.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 rating 
decision by the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO).  

The matter of the rating for pseudofolliculitis barbae is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on his part is required.


FINDINGS OF FACT

1.  A chronic psychiatric disability (to include PTSD) was not 
manifested in service, and such disability is not currently 
shown.

2.  A disability claimed as infertility was not manifested in 
service, and is not currently shown.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability to include 
PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Service connection for a disability claimed as infertility is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

By a letter in May 2005, the Veteran was informed of the evidence 
and information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence in 
support of his claims, the assistance that VA would provide to 
obtain evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to obtain 
such evidence on his behalf.  The letter informed him that he 
should submit any medical evidence pertinent to his claim.  
Although complete VCAA notice was not provided prior to the 
initial adjudication in these matters, the Veteran has had ample 
opportunity to supplement the record and to participate in the 
adjudicatory process following notice.  As to notice regarding 
disability ratings and effective dates of awards, it is 
noteworthy that this decision denies service connection, and 
neither the rating of the disabilities nor the effective dates of 
awards is a matter for consideration.  Regardless, a January 2007 
letter provided such notice.  

The Veteran's service treatment records (STRs) and personnel 
records are associated with the claims file.  He was asked (in 
the May 2005 VCAA notice letter), to provide additional 
information/authorization which would enable VA to secure 
evidence to substantiate his claims; and to complete a PTSD 
questionnaire.  He did not respond.  Consequently a decision on 
the merits of the claims must be made without the benefit of any 
such evidence.  Notably, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that, "[t]he duty to assist is not always 
a one-way street.  If a [V]eteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The RO did not seek VA examinations with respect to these two 
claims of service connection.  As there is no competent evidence 
showing (or suggesting) the Veteran has the claimed disabilities, 
or that such were manifested in, or might be related to his 
service, even the low threshold standard as to when a VA 
examination/medical opinion is necessary endorsed by the Court in 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) is not met.  
Consequently, examinations for medical nexus opinions are not 
necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. 
App. 512 (2004).  VA's duty to assist is met.  It is not 
prejudicial to the Veteran for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.


Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for PTSD there must be medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
[i.e., a diagnosis under DSM-IV]; a link, established by medical 
evidence, between current symptoms and a stressor event in 
service; and credible supporting evidence that the claimed 
stressor event in service occurred.  38 C.F.R. § 3.304(f).  To 
establish service connection for a disability, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury 
(disability). Hickson v. West, 13 Vet. App. 247, 248 (1999).

The Veteran's personnel records show that he served as a 
multichannel transmission systems operator.  His STRs do not show 
any complaint of, or treatment for, a psychiatric or 
genitourinary disability.  On service separation examination, the 
Veteran reported a history of depression or excessive worry.  The 
examiner noted "not clinical depression, no suicidal ideation- 
job and marital stress".  Psychiatric and genitourinary clinical 
evaluations were normal.  

In a May 2005 statement (in support of his claim), the Veteran 
stated that he felt that while he was on active duty he was 
exposed to chemicals and high frequency radio waves that caused 
him to be sterile.  He also stated that he felt as if he suffered 
with PTSD "from the last couple of years in the Army and 
after". He did not identify a specific stressor event.

In a March 2006 notice of disagreement (NOD), the Veteran stated 
regarding PTSD, "new evidence will be presented later."  No 
additional evidence pertaining to PTSD has been received.

The threshold question that must be addressed here (as with any 
claim seeking service connection) is whether the Veteran actually 
has the disabilities for which service connection is sought.  In 
the absence of proof of a present disabilities, there is no valid 
claim [of service connection].  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

There is no competent evidence that the Veteran now has (or at 
any time during the pendency of this claim/appeal, has had) a 
chronic psychiatric disability (to include PTSD) or a disability 
manifested by infertility (the disabilities for which service 
connection is sought).  While he reported a history of depression 
and worry on service separation examination, it was noted that he 
did not have clinical depression, but that the complaints were 
related to stress associated with his job and marriage.  His 
service treatment records are silent for pertinent complaints or 
treatment, and on service separation examination clinical 
evaluation of the psychiatric and genitourinary systems was 
normal.   

Furthermore, the Veteran has not identified any postservice 
evaluation or treatment for a psychiatric disability (to include 
PTSD) or for a disability manifested by infertility.   
Significantly, he did not respond to the May 2005 VCAA letter; 
nor did he complete the PTSD questionnaire (which would have 
allowed the RO to pursue further development in that matter), and 
did not submit the additional evidence regarding PTSD that he 
indicated in his March 2006 NOD would be forthcoming.  

In summary, the Veteran has not presented, or identified for VA 
to secure, any competent evidence showing he has either a chronic 
psychiatric disability (to include PTSD) or a disability 
manifested by infertility.  Because he is a layperson, and lacks 
expertise to establish a medical diagnosis of a chronic 
psychiatric disability or a disability manifested by infertility 
by his own opinion, his own assertions that he has such 
disabilities are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In the absence of any competent evidence that he has a chronic 
psychiatric disability (to include PTSD) or a disability 
manifested by infertility, the Veteran has not presented a valid 
claim of service connection for such disabilities.  See Brammer, 
3 Vet. App. at 225 (1992).  Accordingly these claims must be 
denied.

ORDER

Service connection for a psychiatric disability, to include PTSD, 
is denied.

Service connection for a disability manifested by infertility is 
denied.


REMAND

The Veteran and his representative allege that his most recent VA 
examination for this disability (in July 2005) was inadequate; 
and that it does not reflect the current severity of the 
pseudofolliculitis barbae.  The instant claim for increase was 
received in May 2005.  

Significantly,  the criteria for rating skin disability were 
revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 
23, 2008).  The announcement of the final regulation specifically 
states that the revised criteria apply "to all applications for 
benefits received by VA on or after October 23, 2008" and that a 
Veteran rated under the skin criteria in effect prior to that 
date may request review under the revised criteria.  Inasmuch as 
the Veteran's representative refers to the revised rating 
criteria, the Board finds that the representative has requested 
review under the revised criteria, and such criteria must be 
considered.  As the July 2005 VA examination did not include 
findings sufficient to consider the revised criteria (and because 
the examination report is now more than 5 years old, and dated), 
the Board finds that a contemporaneous examination to evaluate 
the pseudofolliculitis barbae is necessary.

The Veteran is advised that a governing regulation 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  See 38 C.F.R. 
§ 3.655.

It is also noteworthy that staged ratings may be appropriate in a 
claim for increase when the factual findings show distinct time 
periods when the disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Accordingly, the case is REMANDED for the following:

1.	The RO should ask the Veteran to identify 
any (and all) providers of treatment the 
Veteran has received for 
pseudofolliculitis barbae since July 2005, 
and to provide releases for records of any 
private treatment.  The RO should secure 
the complete clinical records of all such 
treatment from the sources identified.

2.	The RO should then arrange for a VA 
dermatologic examination of the Veteran to 
assess the severity of his 
pseudofolliculitis barbae.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should be 
provided a copy of 38 C.F.R. § 4.118, and 
asked to offer an opinion as to whether 
the disability picture is more 
appropriately described by the criteria in 
Code 7806 or as scars (Code 7800); if the 
latter, the examiner should comment on the 
presence or absence of each of the eight 
characteristics of disfigurement listed 
under Code 7800.  The examiner must 
explain the rationale for all opinions 
given.  

3.	The RO should then readjudicate the claim, 
to include consideration of the revised 
criteria for rating skin disorders that 
came into effect in October 2008 (if more 
favorable) and the possibility of 
"staged" ratings, (if indicated by facts 
found).  If it remains denied, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


